04/09/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

              STATE OF TENNESSEE v. TERRANCE L. BROWN

                  Appeal from the Criminal Court for Shelby County
                       No. 97-02978       Chris Craft, Judge
                      ___________________________________

                            No. W2018-00584-CCA-R3-CD
                        ___________________________________


The Appellant, Terrance L. Brown, is appealing the trial court’s denial of his motion to
correct an illegal sentence. The State has filed a motion asking this Court to affirm
pursuant Rule 20 of the Rules of the Court of Criminal Appeals. Said motion is hereby
granted.

Tenn. R. App. P. 3 Appeal as of Right; Order of the Trial Court Affirmed Pursuant
                      to Court of Criminal Appeals Rule 20

J. ROSS DYER, J., delivered the opinion of the Court, in which ALAN E. GLENN and
CAMILLE R. MCMULLEN, JJ. joined.

Terrance L. Brown, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Senior
Assistant Attorney General, for the Appellee, State of Tennessee.

                              MEMORANDUM OPINION

        In 1998, the Appellant pled guilty to first degree murder and especially aggravated
robbery. He was sentenced to life and twenty years respectively, to be served
consecutively. In March 2018, the Appellant filed a motion to correct an illegal sentence.
See Tenn. R. Crim. P. 36.1. The trial court summarily dismissed the motion. The
Appellant has appealed. Following the filing of the record on appeal and the Appellant’s
brief, the State filed a motion to affirm the ruling of the trial court pursuant to Rule 20.
For the reasons stated below, said motion is hereby granted.

       In the motion he filed in the trial court, the Appellant argued his sentence is illegal
because the trial court misapplied facts when it imposed consecutive sentencing in
violation of State v. Gomez, 239 S.W.3d 733 (Tenn. 2007). He also claimed his guilty
plea was not voluntary and that he did not receive proper jail credits. The trial court
found the motion to be without merit and thus denied relief to the Appellant.

       Rule 36.1 permits a defendant to seek correction of an unexpired illegal sentence
at any time. See State v. Brown, 479 S.W.3d 200, 211 (Tenn. 2015). “[A]n illegal
sentence is one that is not authorized by the applicable statutes or that directly
contravenes an applicable statute.” Tenn. R. Crim. P. 36.1(a). Our supreme court
recently interpreted the meaning of “illegal sentence” as defined in Rule 36.1 and
concluded that the definition “is coextensive, and not broader than, the definition of the
term in the habeas corpus context.” State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn.
2015). The court then reviewed the three categories of sentencing errors: clerical errors
(those arising from a clerical mistake in the judgment sheet), appealable errors (those for
which the Sentencing Act specifically provides a right of direct appeal) and fatal errors
(those so profound as to render a sentence illegal and void). Id. Commenting on
appealable errors, the court stated that those “generally involve attacks on the correctness
of the methodology by which a trial court imposed sentence.” Id. In contrast, fatal errors
include “sentences imposed pursuant to an inapplicable statutory scheme, sentences
designating release eligibility dates where early release is statutorily prohibited, sentences
that are ordered to be served concurrently where statutorily required to be served
consecutively, and sentences not authorized by any statute for the offenses.” Id. The
court held that only fatal errors render sentences illegal. Id. A trial court may summarily
dismiss a Rule 36.1 motion if it does not state a colorable claim for relief. Tenn. R. Crim.
P. 36.1(b)(2).

       The trial court did not err in summarily dismissing the Appellant’s motion. Rule
36.1 does not provide an avenue of relief for a Gomez claim or a challenge to the
voluntariness of a guilty plea. State v. James Ronald Rollins, No. E2016-00186-CCA-
R3-CD, 2016 WL 5920752 at *3 (Tenn. Crim. App. Oct. 11, 2016), perm. to app. denied
(Tenn. Jan. 19, 2017). Similarly, a failure to award pretrial jail credits does not establish
a colorable claim for relief under the terms of Rule 36.1. Brown, 479 S.W.3d at 212-13.

      Accordingly, the ruling of the trial court is hereby affirmed pursuant to Court of
Criminal Appeals Rule 20.



                                                         _____________________
                                                         J. Ross Dyer, Judge




                                            -2-